          Case 1:18-cv-08049-RA Document 146 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
In re PHILIP MORRIS INTERNATIONAL                : Master Docket No. 1:18-cv-08049-RA
INC. SECURITIES LITIGATION                       :
                                                 : CLASS ACTION
                                                 :
This Document Relates To:                        :
                                                 :
       ALL ACTIONS.                              :
                                                 x


                     NOTICE OF WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE THAT pursuant to Local Civil Rule 1.4, Lead Plaintiff Union

Asset Management Holding AG (“Lead Plaintiff”), by and through its attorneys Pomerantz LLP,

hereby moves this Court for an Order allowing Heather Volik to withdraw as counsel for Lead

Plaintiff in the above-referenced actions.

       Heather Volik is no longer associated with the law firm Pomerantz LLP. Pomerantz LLP

will continue to serve as counsel for the above-named Lead Plaintiff in this matter. Other attorneys

at Pomerantz LLP will continue to represent Lead Plaintiffs and the proposed class.

Dated: February 16, 2020                             POMERANTZ LLP

                                                     s/Jeremy A. Lieberman
                                                     Jeremy A. Lieberman
                                                     (Admitted Pro Hac Vice)
                                                     600 Third Avenue, 20th Floor
                                                     New York, NY 10016
                                                     Tel: (212) 661-1100
                                                     Email: jalieberman@pomlaw.com



SO ORDERED.

Dated: February 17, 2021

                                                     ______________________________
                                                     Ronnie Abrams
                                                     U.S.D. J.
